UNPUBLISHED

UNITED STATES COURT OF APPEALS
                FOR THE FOURTH CIRCUIT


SHARRON DEBRA WENDY SAVOY,            
                     Petitioner,
                 v.                               No. 02-2159
JOHN ASHCROFT, Attorney General,
                       Respondent.
                                      
                On Petition for Review of an Order
               of the Board of Immigration Appeals.
                          (A71-999-795)

                      Submitted: August 7, 2003

                      Decided: September 5, 2003

      Before MICHAEL, MOTZ, and KING, Circuit Judges.



Petition denied by unpublished per curiam opinion.


                             COUNSEL

Ronald D. Richey, RONALD D. RICHEY & ASSOCIATES, Rock-
ville, Maryland, for Petitioner. Robert D. McCallum, Jr., Assistant
Attorney General, David V. Bernal, Assistant Director, Barry J. Pet-
tinato, Office of Immigration Litigation, UNITED STATES
DEPARTMENT OF JUSTICE, Washington, D.C., for Respondent.



Unpublished opinions are not binding precedent in this circuit. See
Local Rule 36(c).
2                        SAVOY v. ASHCROFT
                             OPINION

PER CURIAM:

   Sharron Debra Wendy Savoy, a native and citizen of Trinidad, peti-
tions for review of an order of the Board of Immigration Appeals
("Board") affirming, without opinion, the immigration judge’s deci-
sion and order denying her application for suspension of deportation.
For the reasons discussed below, we deny the petition for review.

   Savoy first challenges the immigration judge’s finding that she
failed to demonstrate extreme hardship as required to qualify for sus-
pension of deportation. See 8 U.S.C. § 1254 (1994) (repealed by
§ 308(b)(7) of the Illegal Immigration Reform and Immigrant
Responsibility Act of 1996 ("IIRIRA"), Pub. L. No. 104-128, 110
Stat. 3009). We find that the immigration judge’s "decision with
respect to whether extreme hardship is established is a discretionary
one [that the court] may not review." Okpa v. INS, 266 F.3d 313, 317
(4th Cir. 2001); see IIRIRA § 309(c)(4)(E) (providing that "there shall
be no appeal of any discretionary decision under [INA] section . . .
244"). Thus, we are without jurisdiction to review the immigration
judge’s discretionary decision to deny relief.

   Savoy also claims that the Board erred in affirming the decision of
the immigration judge without opinion, after review by a single Board
member, in accordance with the procedure set out in 8 C.F.R.
§ 1003.1(a)(7) (2003). We have reviewed Savoy’s challenges to the
Board’s use of this streamlined procedure and find them to be without
merit. See Falcon Carriche v. Ashcroft, 335 F.3d 1009, ___, 2003 WL
21639040, *1 (9th Cir. July 14, 2003); Georgis v. Ashcroft, 328 F.3d
962, 967 (7th Cir. 2003); Mendoza v. United States Attorney Gen.,
327 F.3d 1283, 1288-89 (11th Cir. 2003); Soadjede v. Ashcroft, 324
F.3d 830, 832-33 (5th Cir. 2003); Gonzalez-Oropeza v. United States
Attorney Gen., 321 F.3d 1331, 1333-34 (11th Cir. 2003); Albathani
v. INS, 318 F.3d 365, 375-79 (1st Cir. 2003); see also Khattak v. Ash-
croft, 332 F.3d 250, 253 (4th Cir. 2003) (rejecting a challenge to the
Board’s summary affirmance procedure on retroactivity grounds and
concluding that "allowing summary opinions in clear cases is nothing
more than a procedural change that does not affect substantive
                        SAVOY v. ASHCROFT                         3
rights"). We further find that summary affirmance was appropriate in
this case under the factors set forth in § 1003.1(a)(7)(ii).

   Accordingly, we deny the petition for review. We dispense with
oral argument because the facts and legal contentions are adequately
presented in the materials before the court and argument would not
aid the decisional process.

                                               PETITION DENIED